 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS LOPEZ,                                       No. 1:19-cv-00269-SKO
12                        Plaintiff,
13             v.                                       ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE
14    D. SCOTT CARRUTHERS APLC
                                                        (Doc. 28)
15                        Defendant.
16

17
              On November 25, 2019, Plaintiff filed an amended stipulation dismissing the action
18
     without prejudice. (Doc. 28.) In light of the parties’ stipulation, this action has been terminated,
19
     see Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997),
20
     and has been dismissed without prejudice. Accordingly, the Clerk of Court is directed to close
21
     this case.
22

23   IT IS SO ORDERED.
24

25
     Dated:       November 26, 2019                                 /s/   Sheila K. Oberto           .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
